 



Exhibit 10.1
SECOND AMENDMENT TO OPTION AND LICENSE AGREEMENT
     This Second Amendment to Option and License Agreement (this “Amendment”) is
entered into effective as of January 25, 2007 (the “Effective Date”) by and
between Adventrx Pharmaceuticals, Inc., a Delaware corporation formerly known as
BioKeys Pharmaceuticals, Inc. and BioKeys, Inc. (the “Company”), and the
University of Southern California, a California nonprofit corporation (“USC”).
     WHEREAS, the Company and USC are parties to that certain Option and License
Agreement, dated August 17, 2000, as amended pursuant to that certain Amendment
to Option and License Agreement between USC and the Company, dated April 21,
2003 (the “Agreement”);
     NOW, THEREFORE, in consideration of the terms and conditions set forth
below, the Company and USC hereby agree as follows:
     1. Field of Use. Section 2(c) of the Agreement is hereby amended and
restated to read in its entirety to read in full as follows:
“FIELD OF USE’ shall mean diagnosis, treatment and/or prevention of viral
infections.”
     2. Patent Prosecution Expenses. Section 7(e) of the Agreement is hereby
amended and restated in its entirely to read in full as follows:
“If the Licensee decides to terminate this Agreement pursuant to the second
sentence of Paragraph 16, Licensee shall reimburse the reasonable legal expenses
incurred by USC for up to one (1) month from the date written notification of
termination is sent by Licensee.”
     3. Termination. The third sentence of Section 16(a) of the Agreement is
hereby amended and restated in its entirety to read in full as follows:
“Licensee may also terminate this Agreement at any time, for any reason, by
providing USC a thirty (30) day written notice and reimbursing the reasonable
legal expenses incurred by USC for up to one (1) month from the date written
notification of termination is sent by Licensee.”
     4. Termination. A new sentence shall be added at the end of Section 16(a)
of the Agreement as follows:
“The foregoing notwithstanding, should Licensee fail to achieve the milestones
set forth in Section 26(b), USC shall have the option to terminate this
Agreement only by providing written notice of termination to Licensee within one
(1) month of the applicable milestone deadline.”
     5. Product Development. Section 26 of the Agreement is hereby amended to
include three sections: the existing paragraph shall be designated as 26(a), and
a new 26 (b) and 26(c) shall be added as follows:

 



--------------------------------------------------------------------------------



 



     “b. Licensee shall file an Investigational New Drug (IND) application with
the US FDA (or a foreign equivalent with an equivalent foreign authority in
Canada, France, Germany, Sweden, Switzerland or the United Kingdom
(collectively, the “European Countries”)) for the PRODUCT no later than ***.
Licensee shall initiate at least one clinical trial for the PRODUCT on or before
***. Licensee shall file a New Drug Application (NDA), abbreviated NDA or any
successor to such forms with the US FDA (or foreign equivalent of any of the
foregoing in one of the European Countries or via the EMEA Centralized Process)
for the PRODUCT on or before ***.”
     “c. From time to time as a result of this Agreement, including in
connection with the reports and/or during the visits and presentations described
in Section 26(a), the Licensee may disclose confidential information relating to
Licensee’s business. USC agrees (i) to hold such information in strict
confidence and to take reasonable measures to protect such information, (ii) not
to divulge such information or any information derived therefrom to any third
party and (iii) not to make any use whatsoever at any time of such information
other than to evaluate Licensee’s obligations under this Section 26. Anyone to
whom USC gives access to such information must have a legitimate “need to know”
and be bound in writing by confidentiality and non-use obligations at least as
restrictive as those set forth in this Section 26(c). These obligations will
continue until such time as such information is publicly known or generally
available through no action or inaction of USC or anyone to whom it gave access
to such information.”
     6. Internal Reference. The Company and USC agree that any reference in the
Agreement to “this Agreement” (or other similar reference) will be a reference
to the Agreement, as amended.
     7. Conflicts. Except to the extent amended herein, the Agreement remains in
full force and effect.
[Signature page follows]
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and USC have executed this Second Amendment
to Option and License Agreement in duplicate originals effective as of the
Effective Date.

          COMPANY:   ADVENTRX PHARMACEUTICALS, INC.
 
   
 
  By:   /s/ Evan Levine
 
     
 
 
 
  Name:   Evan Levine
 
     
 
 
 
  Title:   Chief Executive Officer
 
     
 
 
 
        USC:   UNIVERSITY OF SOUTHERN CALIFORNIA
 
       
 
  By:   /s/ Dennis F. Dougherty
 
     
 
 
 
  Name:   Dennis F. Dougherty
 
     
 
 
 
  Title:   Senior Vice President, Finance and CFO
 
     
 
 

[COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT TO OPTION AND
LICENSE AGREEMENT]

 